        Case 6:20-cv-00047-DLC Document 11 Filed 02/08/21 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 BILLY JOE WATTS,                                   CV 20–47–H–DLC–JTJ

                      Petitioner,

 vs.                                                        ORDER

WARDEN BLOODWORTH;
ATTORNEY GENERAL OF THE
STATE OF MONTANA,

                       Respondents.

       On December 10, 2020 United States Magistrate Judge John T. Johnston

entered his Findings and Recommendation (“F&R”) recommending that Montana

State Prisoner Billy Joe Watts’ petition for habeas corpus under 28 U.S.C. § 2254

be denied. (Doc. 7.) Watts objects and so is entitled to de novo review of those

findings to which he specifically objects. 28 U.S.C. § 636(b)(1)(C). This Court

reviews for clear error those findings to which no party objects. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); Thomas v. Arn, 474 U.S. 140,

149 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted).




                                          1
        Case 6:20-cv-00047-DLC Document 11 Filed 02/08/21 Page 2 of 3



                                  DISCUSSION

      Judge Johnston recommended dismissing Watts’ petition after concluding

that Watts’ claims do not survive deferential review under the Antiterrorism and

Effective Death Penalty Act (“AEDPA”). (Doc. 7 at 1–2.) As explained by Judge

Johnstone in his F&R, in order to obtain review of the merits of his petition, Watts

was required under AEDPA to show that the Montana Supreme Court’s application

of clearly established federal law was unreasonable such that no fair-minded jurist

could agree with its decision. (Id. at 5–6.) He then determined that Watts had not

made this threshold showing because the Montana Supreme Court’s decision to

uphold Watts’ prior convictions under the pre-2013 versions of Montana Code

Annotated § 45-5-206 based on the statute’s severability clause involved only state

law issues. (Id. at 7.)

      Watts spends the bulk of his objection arguing the merits, but as explained to

him, the Court will not address those issues unless he passes through the gateway

of 28 U.S.C. § 2254(d). In response to this issue, Watts argues with the logic

underlying the Montana Supreme Court’s decision in State v. Theeler, 385 P.3d

551 (Mont. 2016), which is irrelevant to this Court’s analysis of whether Watts’

petition survives AEDPA deference.

      Reviewing de novo, the Court agrees and adopts Judge Johnston’s

recommendation to deny Watts’ petition. Watts has not shown any violation of

                                         2
        Case 6:20-cv-00047-DLC Document 11 Filed 02/08/21 Page 3 of 3



clearly established federal law. Therefore, Watts cannot overcome the deference

this Court owes to the Montana Supreme Court’s decision as circumscribed by 28

U.S.C. § 2254(d). Moreover, because jurists of reason could not disagree with its

decision, the Court adopts the recommendation to deny a certificate of

appealability.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendation

(Doc. 7) is ADOPTED in full.

      1. Watts’ Petition (Doc. 1) is DENIED for lack of merit because it does not

survive deferential review.

      2. The Clerk of Court is directed to enter judgment in favor of Respondents

and against Petitioner.

      3. A certificate of appealability is DENIED.

      DATED this 8th day of February, 2021.




                                        3
